PULMAN, CAPPUCCIO,
                                        Pullen, Benson & Jones, LLP
                                                    ATTORNEYS & COUNSELORS


 Lance H.Iuke" Beshara                                 300 BURNETT STRECT, SUITE 150                             Office locations
                                                         FORT WORTH. TEXAS 76102                                   San Antonio
        289-3515
                                                                                                             Dallas/ fort worth
                                                           WWW. PU LMAN UW.COM
L B [ S H A RAeV (' UIMAN LAW. CO M                                                                                   AUSTIN
                                                         TELEPHONE: (817)289-9494
                                                          FACSIMILE: (81 7) 870-9852




                                                               April 28, 2015


           Via USPS First-Class Mail:
           Fourth Court of Appeals
           Cadena-Reeves Justice Center
           300 Dolorosa. Suite 3200
           San Antonio. Texas 78205-3037



                         Re:          Jack Retttg V. RonaldE. Bruno, el ai: Cause No. 2015CVQ000699 D2; in the 1
                                      Judicial District Court, Webb County, Texas.



           Dear Clerk of the Court:


                         Defendant Patrick Mendoza's Premature Notice of Appeal was e-flled on April 27. 2015.
           a copy of which is enclosed. Per the Court's request, please find the following enclosed: (I) a copy
           of Defendant Patrick Mendoza's Premature Notice of Appeal; and (2) a $ 195.00 check for payment
           of filing fee. The appeal is not yet ripe because there remains pending a post-judgment motion.

                          Please contact me if you have any questions. Thank you.


                                                                        Sincerely,




                                                                         Lance H. "Luke" Beshara

           Enclosures
                                                                                                   ;   3l-   s

          cc:      Via Email (without enclosures).                                                                  Co
                  C.M.Henkel. Ill
                  Jana K.. Tern-
                  Carlos Evarisio Flores
                                                                                                                 ■3*



                                       CAUSE No. 201SCVQ000699D2                                         r

Jack Rettig,                                                §                           In the District Court              -^
         Plaintiff,                                         §                                                    — ,.      ^~
                                                            §                                                -      '■-.        ^
v.                                                          §                           11 rH judicial District
                                                            §
Ronald E. Bruno, et ai...                                   §
         Defendants.                                        S                          Webb County, Texas



                         Patrick Mendoza's Premature Notice of appeal



To The Honorable Judge Monica Z. Notzon:


         Now COMES Patrick Mendoza ("Mendoza") and files this Premature Notice of Appeal

pursuant to THX. R. API1, P. 25 and 27. respectfully showing unto the Court the following:


         1.       On February 25. 2015. the Webb County District Clerk docketed the application of


Plaintiff Jack Reltig to domesticate a foreign judgment under the Uniform Enforcement of Foreign


Judgment Act. TEX. Civ. Prac. & REM. CODE § 35.001 et seq. (the "UEFJA"). Under the UEFJA,

this filing comprised both an original petition and a final judgment.


         2.       On March 6, 2015. Mendoza filed his Motion lo Vacate Judgment and/or Stay

Enforcement in the Webb County Domestication Suit, and on March 27. 2015. Mendoza filed his


Firs! Amended Motion to Vacate Judgment and/or Stay Enforcement (the "Motion"). This motion

is akin lo a motion for new trial and lias not yet been heard or ruled upon.


         3.       Subject to and without waiving the Motion. Mendoza file this Notice of Appeal


prematurely as permitted by Tex. R. App. P. 27 and hereby appeals to the Fourth Court of Appeals


the Texas judgment that was entered by virtue of the UEFJA.'




           Meendoza Illos ibis Notice of Appeal prematurely because the plaintiff has filed ;i motion wiih a Louisiana
federal court requesting that federal court issue a preliminary injunction to prevent Mendoza from defending this
lawsuit [fthe preliminary injunction is (mmi^d. then Mendoza may be forced to sii idly by while [he trial court's
plenary jurisdiction expires, and the period lo notice an appeal expires.
       Wherefore, Premises Considered, Defendant files this Notice ofAppeal for purposes

of obtaining appellate review and requests the Court and all parties take due notice.

                                                      Respectfully submitted,


                                                      pulman cappuccio
                                                      Pullen Benson & Jones, llp
                                                      2161 N.W. Military Hwy.. Suite 400
                                                      San Antonio, Texas 7H213
                                                      (817) 289-9494 Telephone
                                                      (817) 870-9852 Facsimile


                                                 Bv- A/ Lance H. "Luke " Beshara
                                                      Randall A. Pulman
                                                      Texas State Bar No.
                                                      r|Hilman(f/'|iulm;)nl;nv.a]in
                                                      Lance H. "Luke" Beshara
                                                      Texas State Bar No. 24045492
                                                      lhcshani(                                   Certificate or Service


       I hereby certify that on the27lh day of April, 2015, a true and correct copy of the above and

foregoing Premature Notice of Appeal has been transmitted in accordance with the requirements of


the Texas Rules of Civil Procedure, addressed as follows:


       Via Email or li-File Service:                  Via Email or E-File Service:
       CM. Hcnkel. Ill                                Jana K. Terry
       Fritz, Byrne, Head & Harrison, P.L.L.C.        BecksteadTerry p.l.l.c.
       500 N. Shoreline Drive. Suite 901              9442 N. Capita] of Texas Hwy.
       Corpus Christi. Texas 78401                    Arboretum Plaza One. Suite 500
                                                      Austin. Texas 78759
       Via Email or E-File Service:
       Carlos Evaristo Floras
       Person Whitworth
        Borchers & Morales, l.l.p.
       602 East Calton Road, 2"J Floor
       P.O. Drawer 6668
       Laredo. Texas 78042-6668
                                                       /s/Lance II. "Luke" Beshara
                                                     Lance H. "Luke" Beshara/Brandon L. Grubbs